Title: To George Washington from Colonel George Baylor, 26 September 1778
From: Washington, George
To: Baylor, George


          
            Dr Sir
            Paramas [N.J.] Septr 26th 1778
          
          Since my last to you I have been out to make what discoveries I could of the Enemy’s position & numbers. they are encamped from the new Bridge on the Hackingsack River, to the foot of the hill opposite to Fort Lee; in bush Huts. they are fortifying a very commanding Hill a little on this side of the new Bridge, which appears to be extensive. they have also thrown up small intrenchments across the two roads leading from Taupon to the Liberty Pole, in the english neighbourhood; one of them is near Scrawnsburgs meeting house two miles and a half from the new Bridge, the other is a little above the liberty Pole.
          Enclos’d is a Deserters account who left the Bridge this morning, he also says that it is talk of amongst the Soldiery, that they are going up to relieve a Fort of theirs, which is besieg’d in the back country.
          Two General officers are out on this command, Lord Cornwallis & Genl Gray.
          From all the inteligence that I can get, they are collecting no more provisions or Forage than is necessary for their own use.
          Various are the conjecturs here of their designs; it was at first suppos’d, to conceal the embarcation of their troop at Newyork. I am Sir with the greatest Respect your most obt and very Humbl. Servant
          
            George Baylor
          
        